Title: To James Madison from Thomas C. Wharton, 9 March 1814
From: Wharton, Thomas C.
To: Madison, James


        
          Sir,
          Philadelphia March 9th. 1814
        
        As the chief magistrate of the Nation, in whom the Constitution has vested the power of remitting fines and penalties, I beg leave to submit the circumstances under which I have been fined by a Court Martial held in this City, for the trial of certain persons, charged with “disobeying the orders of the President of the United States,” and to request of your Excellency the exercise of Your power in my behalf. I believe it was in the Summer of 1813, that I paraded under my officers, as one of the quota to be furnished by the State, for the Service of the United States. In the succeeding Year the same draft was called out & mustered, but I recieved no notice nor did I know of my being considered as one. This circumstance I stated to the Court and am willing to support it by affirmation. There is a Law of the State of Pennsylvania, exempting from militia duty; such persons as are employed in collecting the Revenue of the United States. I am in that situation, at the Farmer & Mechanick Bank; but I was ignorant of the Law when before the Court Martial. I beg pardon for taking up your Excellency’s time with this affair; but I trust my non-attendanc[e] will considered as arising from want of knowledge of being one of the Quota; and not from want of respect to the Law. I have the honor to be Your Excellencys obedt Serv
        
          Thomas C Wharton
        
      